Citation Nr: 0525168	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Service connection for Chronic Fatigue Syndrome.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1982 to December 
2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  



FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran has a current Chronic Fatigue 
Syndrome disorder.  


CONCLUSION OF LAW

Chronic Fatigue Syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for Chronic Fatigue 
Syndrome.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate her claim by means of a rating 
decision issued in May 2003, a Statement of the Case issued 
in December 2003, and a letter submitted by the RO in January 
2003.  

In the rating decision, the veteran was informed of the basis 
for the denial of her claim and of the type of evidence that 
she needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its January 2003 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter stated that the veteran should tell 
the RO about "any additional information or evidence" that 
pertained to her case which the RO should obtain, and should 
"send to [the RO] evidence" needed to satisfy service 
connection requirements, which were expressly presented in 
the letter.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that she should submit any 
pertinent evidence in her possession).  And this letter was 
provided to the veteran before the RO denied her claim.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  Therefore, the Board finds that the 
rating decision, the Statement of the Case, and the 
notification letter provided by the RO specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded two VA examinations in May and 
October 2003, which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 



II.  Discussion

In this matter, the veteran maintains that an anthrax 
injection administered on active duty caused her Chronic 
Fatigue Syndrome.  In support of her claim, the veteran 
refers to service medical records reflecting in-service 
complaints of fatigue, and comments by service medical 
personnel regarding her fatigue.  In fact, records reflecting 
the veteran's in-service treatment for depression and 
fibromyalgia - dated in September and December of 1999, 
November 2001, and October 2002 - note the veteran's 
"fatigue," "fatigability," and "chronic fatigue."

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

After a thorough review of the record, the Board finds that 
the evidence fails to satisfy each of the three elements of 
Pond.  As to the first Pond element:  there is no competent 
medical evidence of record demonstrating that the veteran has 
a current Chronic Fatigue Syndrome disorder.  Pond, 12 Vet. 
App. at 346.  In fact, two VA examiners, rendering opinions 
in May 2003 and October 2003, concluded otherwise.  The May 
2003 examiner stated that the veteran's symptoms did not 
comprise symptoms characteristic of Chronic Fatigue Syndrome.  
This examiner concluded that the veteran instead had fatigue 
secondary to fibromyalgia.  The October 2003 examiner 
observed that the veteran had never been diagnosed with 
Chronic Fatigue Syndrome, either while in service or since 
discharge.  The examiner stated that the diagnostic criteria 
that must be met in order to render a diagnosis of Chronic 
Fatigue Syndrome are not present in this matter.  The 
examiner further stated that the veteran's fatigue was a 
symptom and not a diagnosis, and is commonly seen in patients 
with fibromyalgia and depression.  As these analyses and 
opinions are not countered by medical evidence supporting the 
veteran's claim to a current disorder, the first element of 
Pond is not satisfied here.  Pond, 12 Vet. App. at 346.  

For the same reasons, the Board finds that the evidence of 
record does not satisfy the second and third elements of 
Pond.  As to the second element of Pond:  the Board again 
notes that service medical personnel recognized the veteran's 
in-service complaints of fatigue.  The Board finds, however, 
that this evidence does not amount to medical evidence of an 
in-service disease or injury.  The service medical records 
merely note the veteran's fatigue - they do not diagnose the 
veteran with a syndrome, namely Chronic Fatigue Syndrome.  As 
is conveyed by the May and October 2003 examiners, mere 
fatigue does not amount to the disease of Chronic Fatigue 
Syndrome.  As such, the Board finds that the evidence of 
record does not support a finding that the veteran manifested 
while in service the disease of Chronic Fatigue Syndrome.  
Therefore, the record does not satisfy the second element of 
Pond.  Pond, 12 Vet. App. at 346.  

Likewise, the third element of Pond is not satisfied here.  
There is no medical evidence of record connecting the 
veteran's service with her claimed disorder.  Pond, 12 Vet. 
App. at 346.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for Chronic Fatigue Syndrome is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


